Citation Nr: 0204911	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed on a direct basis and as secondary to exposure to 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran retired after 20 years of active military service 
in June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

The competent medical evidence indicates that the veteran's 
currently diagnosed peripheral neuropathy reasonably appears 
to have manifested during his active military service.


CONCLUSION OF LAW

The veteran has peripheral neuropathy which was incurred as a 
result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist.  As a preliminary matter, the Board observes 
that there has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 114 Stat. 2096 
(2000) [now codified at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)].  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
In view of the Board's favorable decision in this case, the 
veteran will not be prejudiced by the Board's failure to 
remand the case to ensure that the RO has complied with the 
VCAA.

Criteria.  A veteran seeking disability benefits must 
establish: (1) status as a veteran; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (2001) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (2001). Acute and subacute peripheral neuropathy, 
may be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notices, 59 Fed. 
Reg. 341 (1994); 64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001). 

The veteran contends, in essence, that he is entitled to 
service connection for peripheral neuropathy as a result of 
Agent Orange exposure, secondary to his lumbar disorder, or 
on a direct basis.  Specifically, in October 1998, he filed a 
claim for service connection for peripheral neuropathy.  In 
his claim he notes that his peripheral neuropathy may have 
been caused directly or indirectly by contact with Agent 
Orange.  He further notes that he began experiencing muscle 
spasms, numbness, and pains in his legs and both hands.  He 
suffered in silence during service because he feared being 
discharged if he complained.  He finally reported it during 
his military retirement physical.  

Background.  Service medical records reveal that the veteran 
complained of and was treated for lower lumbar strain and 
degenerative disc disorder including pain and spasms 
radiating into his legs.  In particular his left leg.  In 
1979 he was treated for numbness in the left leg.  A January 
1983 neurological clinic notation notes a history of 
degenerative disc disease lower back, and a funny feeling in 
his left leg  and evidence of neurological root irritation.

The service medical records also include numerous physical 
examinations over the years.  These include his first 
retirement examination in April 1980 noting a history of 
severe back pain, and no feeling in his left leg (1979); a 
June 1985 examination (after being recalled to active duty) 
noting a history of swollen painful joints, cramps in legs, 
and foot trouble; and his second retirement examination in 
1986, noting a history of severe back pain, swollen painful 
joints, and foot trouble (no feeling left leg, January 1979).

In the veteran's initial VA examination in January 1981 he 
reported a history of severe back pain which radiated to his 
left buttocks and down the left leg.  In 1979 he had a severe 
pain and was numb from the left knee down for 3 weeks.  The 
examiner noted no areas of numbness in either leg at the time 
of examination.  

In a March 1995 VA examination the veteran reported muscle 
spasms in his legs causing difficulty sleeping.  He had 
constant pain on the bottom of his left foot, and no feeling 
on the inside of the foot.  He could not move his toes and 
had little feeling.  The right foot was almost as bad.  

As noted in October 1998, the veteran filed a claim for 
service connection for peripheral neuropathy. 

In a May 1999 VA examination the veteran complained of both 
numbness and burning dysesthesia to the lower extremities to 
the knees, as well as numbness and tingling of the upper 
extremities to the elbows.  The examiner noted that he 
reviewed the claims file.  The veteran reported his walking 
was limited by low back pain and the presence of peripheral 
neuropathy.  The examiner noted the veteran was afflicted 
with painful dysesthesia of all four extremities.  He was not 
certain when it began. The only mention the examiner noted 
was in the April 1980 examination noting severe back pain and 
no feeling in the left leg treated with 3 weeks of bedrest 
(January 1979).  

In a 1991 sensory loss evaluation, evidence of a small fiber 
peripheral neuropathy of the lower extremities was found.  
The veteran underwent extensive testing at that time but no 
etiology was found.  November 1995, November 1997, and  March 
1999 nerve conduction testing, and a July 1998 left sural 
nerve biopsy found evidence of a moderately severe 
sensorimotor axonopathic peripheral neuropathy, lower 
extremities.  This was again shown in a March 1999 
electromyography study.  

The examiner noted decreased touch and prick sensation in a 
glove distribution bilaterally to the elbows.  In the lower 
extremities pain and touch sensation were decreased in a 
stocking distribution to the knees bilaterally.  The 
diagnosis was moderately severe, painful sensorimotor 
axonopathic peripheral neuropathy involving the upper and 
lower extremities.  No etiology for this has ever been 
determined and it was considered idiopathic.  The examiner 
noted that this was true of about 25% of peripheral 
neuropathies.  It was the opinion of the examiner that the 
peripheral neuropathy was not related to his lumbar spine 
condition.

The claim was denied by rating decision dated in July 1999.  
The RO determined that peripheral neuropathy was not shown in 
military service nor was it aggravated or caused by service.  
In addition the evidence failed to show that the veteran's 
disability was shown to a compensable degree within one year 
of exposure to herbicides.

The file contains medical records and diagnoses which clearly 
establish that the veteran suffers from chronic peripheral 
neuropathy.  

The file also contains a letter from the Chief, Neurology 
Service, VA Central Arkansas Healthcare System dated August 
2000.  This letter states, "in summary, it appears that you 
have a peripheral neuropathy dating back to the 1970's, which 
has been slowly progressive, and so far we have not 
discovered a reason for it.  This is not an unusual 
concurrence, as up to 70% of cases of peripheral neuropathy 
cannot be proven to be due to any specific cause."

Analysis.  Following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability. See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the appellant.  
See Gilbert, supra.

The record reveals that the appellant had some lower 
extremity numbness during service.  It may have started as 
secondary to exposure to herbicides in Vietnam.  That matter, 
however need not be resolved in light of the other evidence 
on file.  It is concluded that the evidence on file shows 
that it is as likely as not that the veteran's peripheral 
neuropathy began in service.  In view of the allowance of 
this issue, the specific etiology of  the peripheral 
neuropathy need not be determined.  There is evidence that it 
is part of a disorder causing numbness of the lower 
extremities first reported during service in January 1979.  
In this regard, the Board also relies on the VA medical 
opinion dated in August 2000 opining that the peripheral 
neuropathy dates to the 1970's.  

Regardless of whether the peripheral neuropathy pathology was 
incurred as a consequence of exposure to Agent Orange as 
initially claimed by the veteran or due to other causes, 
there is competent medical evidence establishing that the 
disease was first shown during the veteran's period of active 
service.

Therefore, the Board concludes that the record supports a 
grant of entitlement to service connection. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

